         Case 1:17-cv-18339-MBH Document 3 Filed 07/08/20 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **        *
                                             *
  CARLA WADE,                                *
                                             *
                    Plaintiff,
                                             *
                                                 Nos. 17-1839C; 17-18339C
             v.                              *
                                                 Filed: July 8, 2020
                                             *
  UNITED STATES,                             *
                                             *
                    Defendant.
                                             *
   * * * * * * * * * * * * * * * * **        *
                                  ORDER

        The court is in receipt of plaintiffs’ notice of voluntary dismissal of the above-
captioned plaintiff’s claims in the case Kiana Craddock Boone, et al. v. United States,
Case No. 17-1839C. The claims associated with the above-captioned plaintiff are, hereby,
SEVERED from the case of Kiana Craddock Boone, et al. v. United States, Case No. 17-
1839C, and shall be reorganized, for case management purposes, into the above-
captioned case, Carla Wade v. United States, and assigned Case No. 17-18339C. The
court DISMISSES WITH PREJUDICE the claims of Carla Wade. The Clerk’s Office shall
enter JUDGMENT consistent with this Order. Neither the dismissal of the claims of the
plaintiff herein nor the entry of judgment by the Clerk’s Office shall affect this court’s
jurisdiction over the remaining plaintiffs in the case of Kiana Craddock Boone, et al. v.
United States, Case No. 17-1839C.


      IT IS SO ORDERED.
                                                     s/Marian Blank Horn
                                                     MARIAN BLANK HORN
                                                              Judge
